DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 27 January 2022 has been considered by the Office. The Office notes that the Applicant provided a concise explanation of the relevance of the art that was previously not considered in the IDS response filed by the Office on 24 March 2022.


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Michael P Wiersch on 14 July 2022. Amend the claims as follows: Delete the claims filed 24 June 2022, and replace these claims with the following set of claims:

1. (Currently Amended) A multi-center synergetic cancer prognosis prediction system based on multi-source migration learning, comprising a model parameter setting process, a data screening terminal, and a multi-source migration learning processor wherein 
the model parameter setting process is arranged at a management center and is configured to set cancer prognosis prediction model parameters by a central processor, comprising a cancer category, a source center and a target center, sample characteristics, a sample data preprocessing method, and a prognosis index; 
the management center performs coordination management of resources of all clinical centers and accepts access of a user; 
the source center is one or more clinical centers with labeled samples for a specific cancer category, and is responsible for training of a source cancer prognosis prediction model; 
the target center is a clinical center with unlabeled samples for a specific cancer category, and is responsible for training a target cancer prognosis prediction model; 
the clinical center is one or more institutions that actually holds clinical data, and is responsible for screening sample data and training a cancer prognosis prediction model; 
the data screening terminal is arranged at a clinical center, the management center transmits a set model parameter to each of the clinical centers by a signal transmitter, each of the clinical centers screens data by utilizing the data screening terminal, inquires a sample feature and prognosis index data from a local database of the clinical center according to the model parameter, and preprocesses sample data according to a set sample data preprocessing method, and the source center obtains a labeled sample set and the target center obtains an unlabeled sample set; 
the multi-source migration learning processor comprises a source model training unit, a migration weight calculation unit, and a target model calculation unit; 
the source model training unit is arranged at each source center, it is assumed that there are K source centers denoted by S1,S2,S3  ... SK, and a terminal processor of an ith source center trains a local source cancer prognosis prediction model fSi (∙) through its source model training unit and transmits a trained source model back to the management center by the signal transmitter; 
the migration weight calculation unit is arranged at the target center, and a terminal process of the target center receives the K source cancer prognosis prediction models sent by the management center by a signal receiver, it is assumed that there nT unlabeled samples at the target center, an ith unlabeled sample is expressed as             
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        , the K source cancer prognosis prediction models are utilized to perform prognosis prediction of the sample             
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        , respectively, to obtain a prediction label vector             
                
                    
                        H
                    
                    
                        i
                    
                    
                        S
                    
                
                 
            
        : 
            
                
                    
                        H
                    
                    
                        i
                    
                    
                        S
                    
                
            
         = [fS1 (            
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        ), fS2 (            
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        ), ... , fSK (            
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        )],    	
weighted summation is performed on the K prediction labels in the prediction label vector            
                
                    
                         
                        H
                    
                    
                        i
                    
                    
                        S
                    
                
            
         to obtain a pseudo label             
                
                    
                        y
                        ̂
                    
                    
                        i
                    
                    
                        T
                    
                
            
         of the sample             
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        : 
            
                
                    
                        
                            
                                y
                                ̂
                            
                            
                                i
                            
                            
                                T
                            
                        
                         
                        =
                         
                        H
                    
                    
                        i
                    
                    
                        S
                    
                
                θ
                =
                 
                
                    
                        ∑
                        
                            j
                            =
                            1
                        
                        
                            K
                        
                    
                    
                        
                            
                                θ
                            
                            
                                 
                            
                            
                                S
                                j
                            
                        
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                    
                                        T
                                    
                                
                                f
                            
                            
                                 
                            
                            
                                S
                                j
                            
                        
                        (
                        
                            
                                x
                            
                            
                                i
                            
                            
                                T
                            
                        
                        )
                    
                
            
        
where θ = [θ S1, θ S2, θ S2 ... , θ SK]T represents a migration weight of each source model, a weight that minimizes a difference between two samples in a target center sample set is sought based on a smoothness assumption on the sample data of the target center, which is expressed as the following optimization problem: 
                                                        min
          θ : θ’e  = 1, θ  ≥ 0            
                 
                
                    
                        ∑
                        
                            i
                            ,
                            j
                            =
                            1
                        
                        
                            
                                
                                    n
                                
                                
                                    T
                                
                                
                                     
                                
                            
                        
                    
                    
                        
                            
                                (
                                H
                            
                            
                                i
                                 
                            
                            
                                S
                            
                        
                        θ
                        -
                        
                            
                                H
                            
                            
                                j
                                 
                            
                            
                                S
                            
                        
                        θ
                        
                            
                                )
                            
                            
                                2
                            
                        
                        
                            
                                W
                            
                            
                                i
                                j
                                 
                            
                            
                                 
                            
                        
                    
                
            
        

where θ’ is a transposition of θ, e is a unit vector, and Wij indicates the similarity among samples; 
the aforementioned optimization problem is transformed into: 
min  
    θ : θ’e  = 1, θ ≥ 0θ’HS1LTHSθ

 	where HS is a nT × K matrix, and LT represents a graph Laplacian operator related to the target center, which is obtained by calculating according to LT  = D - W, where W is a similarity matrix of samples of the target center, and D is a diagonal matrix obtained by calculating according to             
                
                    
                        D
                    
                    
                        i
                        i
                    
                    
                         
                    
                
                =
                 
                
                    
                        ∑
                        
                            j
                            =
                            1
                        
                        
                            
                                
                                    n
                                
                                
                                    T
                                
                                
                                     
                                
                            
                        
                    
                    
                        
                            
                                W
                            
                            
                                i
                                j
                                 
                            
                            
                                 
                            
                        
                    
                
            
        ,
therefore, the optimization problem is transformed into a standard quadratic programming problem, which is solved to obtain a migration weight θ; 
the target model calculation unit is arranged at the target center, obtains a sample pseudo label according to the migration weight θ, a terminal processor of the target model calculation unit trains the target cancer prognosis prediction model at the target center by utilizing the sample pseudo label, and transmits the trained target model back to the management center by a signal sender.  

2. (Original) The multi-center synergetic cancer prognosis prediction system based on multi-source migration learning according to claim 1, wherein the system further comprises a model application process, which is arranged at the management center, receives the sample feature input by a user when setting the model parameter, calls the target model to perform cancer prognosis prediction, and presents a prediction result to the user.  

3. (Original) The multi-center synergetic cancer prognosis prediction system based on multi-source migration learning according to claim 1, wherein the cancer prognosis prediction model adopts a logistic regression model, a support vector machine model, a decision tree model, a neural network model, or other models  

4. (Original) The multi-center synergetic cancer prognosis prediction system based on multi-source migration learning according to claim 1, wherein the similarity Wij among the samples is cosine similarity, Gaussian similarity or other models.  

5. (Original) The multi-center synergetic cancer prognosis prediction system based on multi-source migration learning according to claim 1, wherein the sample data preprocessing method comprises missing value processing, dummy variable processing, normalization processing, and other processing.  

6. (Original) The multi-center synergetic cancer prognosis prediction system based on multi-source migration learning according to claim 1, wherein the sample feature comprises demographic information, physiological parameters, cancer pathological examination information and other information extracted from an electronic medical record of a patient.   


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-6: 
The interpretation of the claims under 35 USC 112 have been withdrawn in view of the amendments to the claims.
	The prior art of record, including Colley et al. (U.S. PG-Pub 2021/0090694 A1 and Hubbell (U.S. PG-Pub 2020/0219587 A1), does not teach or suggest the following features:
A multi-center synergetic cancer prognosis prediction system based on multi-source migration learning, comprising a model parameter setting process, a data screening terminal, and a multi-source migration learning processor wherein 
the model parameter setting process is arranged at a management center and is configured to set cancer prognosis prediction model parameters by a central processor, comprising a cancer category, a source center and a target center, sample characteristics, a sample data preprocessing method, and a prognosis index; 
the management center performs coordination management of resources of all clinical centers and accepts access of a user; 
the source center is one or more clinical centers with labeled samples for a specific cancer category, and is responsible for training of a source cancer prognosis prediction model; 
the target center is a clinical center with unlabeled samples for a specific cancer category, and is responsible for training a target cancer prognosis prediction model; 
the clinical center is one or more institutions that actually holds clinical data, and is responsible for screening sample data and training a cancer prognosis prediction model; 
the data screening terminal is arranged at a clinical center, the management center transmits a set model parameter to each of the clinical centers by a signal transmitter, each of the clinical centers screens data by utilizing the data screening terminal, inquires a sample feature and prognosis index data from a local database of the clinical center according to the model parameter, and preprocesses sample data according to a set sample data preprocessing method, and the source center obtains a labeled sample set and the target center obtains an unlabeled sample set; 
the multi-source migration learning processor comprises a source model training unit, a migration weight calculation unit, and a target model calculation unit; 
the source model training unit is arranged at each source center, it is assumed that there are K source centers denoted by S1,S2,S3  ... SK, and a terminal processor of an ith source center trains a local source cancer prognosis prediction model fSi (∙) through its source model training unit and transmits a trained source model back to the management center by the signal transmitter; 
the migration weight calculation unit is arranged at the target center, and a terminal process of the target center receives the K source cancer prognosis prediction models sent by the management center by a signal receiver, it is assumed that there nT unlabeled samples at the target center, an ith unlabeled sample is expressed as             
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        , the K source cancer prognosis prediction models are utilized to perform prognosis prediction of the sample             
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        , respectively, to obtain a prediction label vector             
                
                    
                        H
                    
                    
                        i
                    
                    
                        S
                    
                
                 
            
        : 
            
                
                    
                        H
                    
                    
                        i
                    
                    
                        S
                    
                
            
         = [fS1 (            
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        ), fS2 (            
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        ), ... , fSK (            
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        )],    	
weighted summation is performed on the K prediction labels in the prediction label vector            
                
                    
                         
                        H
                    
                    
                        i
                    
                    
                        S
                    
                
            
         to obtain a pseudo label             
                
                    
                        y
                        ̂
                    
                    
                        i
                    
                    
                        T
                    
                
            
         of the sample             
                
                    
                        x
                    
                    
                        i
                    
                    
                        T
                    
                
            
        : 
            
                
                    
                        
                            
                                y
                                ̂
                            
                            
                                i
                            
                            
                                T
                            
                        
                         
                        =
                         
                        H
                    
                    
                        i
                    
                    
                        S
                    
                
                θ
                =
                 
                
                    
                        ∑
                        
                            j
                            =
                            1
                        
                        
                            K
                        
                    
                    
                        
                            
                                θ
                            
                            
                                 
                            
                            
                                S
                                j
                            
                        
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                    
                                        T
                                    
                                
                                f
                            
                            
                                 
                            
                            
                                S
                                j
                            
                        
                        (
                        
                            
                                x
                            
                            
                                i
                            
                            
                                T
                            
                        
                        )
                    
                
            
        
where θ = [θ S1, θ S2, θ S2 ... , θ SK]T represents a migration weight of each source model, a weight that minimizes a difference between two samples in a target center sample set is sought based on a smoothness assumption on the sample data of the target center, which is expressed as the following optimization problem: 
                                                        min
          θ : θ’e  = 1, θ  ≥ 0            
                 
                
                    
                        ∑
                        
                            i
                            ,
                            j
                            =
                            1
                        
                        
                            
                                
                                    n
                                
                                
                                    T
                                
                                
                                     
                                
                            
                        
                    
                    
                        
                            
                                (
                                H
                            
                            
                                i
                                 
                            
                            
                                S
                            
                        
                        θ
                        -
                        
                            
                                H
                            
                            
                                j
                                 
                            
                            
                                S
                            
                        
                        θ
                        
                            
                                )
                            
                            
                                2
                            
                        
                        
                            
                                W
                            
                            
                                i
                                j
                                 
                            
                            
                                 
                            
                        
                    
                
            
        

where θ’ is a transposition of θ, e is a unit vector, and Wij indicates the similarity among samples; 
the aforementioned optimization problem is transformed into: 
min  
    θ : θ’e  = 1, θ ≥ 0θ’HS1LTHSθ

 	where HS is a nT × K matrix, and LT represents a graph Laplacian operator related to the target center, which is obtained by calculating according to LT  = D - W, where W is a similarity matrix of samples of the target center, and D is a diagonal matrix obtained by calculating according to             
                
                    
                        D
                    
                    
                        i
                        i
                    
                    
                         
                    
                
                =
                 
                
                    
                        ∑
                        
                            j
                            =
                            1
                        
                        
                            
                                
                                    n
                                
                                
                                    T
                                
                                
                                     
                                
                            
                        
                    
                    
                        
                            
                                W
                            
                            
                                i
                                j
                                 
                            
                            
                                 
                            
                        
                    
                
            
        ,
therefore, the optimization problem is transformed into a standard quadratic programming problem, which is solved to obtain a migration weight θ; 
the target model calculation unit is arranged at the target center, obtains a sample pseudo label according to the migration weight θ, a terminal processor of the target model calculation unit trains the target cancer prognosis prediction model at the target center by utilizing the sample pseudo label, and transmits the trained target model back to the management center by a signal sender.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.
.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
14 July 2022